Name: 80/161/EEC: Council Decision of 5 February 1980 adjusting Decision 76/568/EEC on the association of the overseas countries and territories with the European Economic Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-02-12

 Avis juridique important|31980D016180/161/EEC: Council Decision of 5 February 1980 adjusting Decision 76/568/EEC on the association of the overseas countries and territories with the European Economic Community Official Journal L 035 , 12/02/1980 P. 0024****( 1 ) OJ NO L 176 , 1 . 7 . 1976 , P . 8 . ( 2 ) OJ NO L 72 , 23 . 3 . 1979 , P . 33 . ( 3 ) OJ NO L 287 , 13 . 10 . 1978 , P . 22 . ( 4 ) OJ NO L 25 , 30 . 1 . 1976 , P . 168 . COUNCIL DECISION OF 5 FEBRUARY 1980 ADJUSTING DECISION 76/568/EEC ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 80/161/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 76/568/EEC OF 29 JUNE 1976 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), AS LAST AMENDED BY DECISION 79/310/EEC ( 2 ), AND IN PARTICULAR ARTICLE 56 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS DECISION 76/568/EEC PROVIDES FOR ITS ADJUSTMENT WHERE AN OVERSEAS COUNTRY OR TERRITORY WHICH HAS BECOME INDEPENDENT ACCEDES TO THE ACP-EEC CONVENTION OF LOME , HEREINAFTER REFERRED TO AS ' THE CONVENTION ' ; WHEREAS SAINT LUCIA AND THE REPUBLIC OF KIRIBATI , WHICH APPEAR IN THE LIST SET OUT IN ANNEX I TO DECISION 76/568/EEC , HAVING BECOME INDEPENDENT , HAVE APPLIED TO ACCEDE TO THE CONVENTION ; WHEREAS THE ACP-EEC COUNCIL OF MINISTERS HAS APPROVED THESE APPLICATIONS ; WHEREAS THESE STATES HAVING DEPOSITED THEIR INSTRUMENTS OF ACCESSION , THUS ACCEDED TO THE CONVENTION ON 28 JUNE AND 30 OCTOBER 1979 RESPECTIVELY ; WHEREAS THE VARIOUS LISTS CONTAINED IN DECISION 76/568/EEC AND THE AMOUNTS SPECIFIED IN ARTICLE 30 THEREOF SHOULD THEREFORE BE ADJUSTED IN THE LIGHT ALSO OF THE AMENDMENTS MADE AS A RESULT OF FORMER ACCESSIONS TO THE CONVENTION BY THE AGREEMENT OF 28 MARCH 1977 ( 3 ) TO THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 4 ) SIGNED ON 11 JULY 1975 , HAS DECIDED AS FOLLOWS : ARTICLE 1 DECISION 76/568/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . THE FOLLOWING SHALL BE DELETED FROM ARTICLE 23 ( 5 ) AND 26 AND FROM THE LIST IN ANNEX I : ' SAINT LUCIA ' AND ' GILBERT ISLANDS ' . 2 . ARTICLE 30 SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 30 THE FOLLOWING PROVISIONS SHALL APPLY WITH EFFECT FROM 30 OCTOBER 1979 : 1 . THE OVERALL AMOUNT OF COMMUNITY AID SHALL BE REDUCED TO 95.0645 MILLION EUA ; 2 . THIS AMOUNT SHALL COMPRISE : ( A ) 85.0645 MILLION EUA FROM THE EUROPEAN DEVELOPMENT FUND ( 1975 ), HEREINAFTER REFERRED TO AS ' THE FUND ' , ALLOCATED AS FOLLOWS : ( I ) FOR THE PURPOSES SET OUT IN ARTICLE 28 , 65.0645 MILLION EUA CONSISTING OF : - 28.1375 MILLION EUA IN THE FORM OF GRANTS , - 23.915 MILLION EUA IN THE FORM OF SPECIAL LOANS , - 2.00 MILLION EUA IN THE FORM OF RISK CAPITAL , - 11.012 MILLION EUA IN THE FORM OF A RESERVE ; ( II ) 20 MILLION EUA , LIKEWISE FROM THE FUND , IN THE FORM OF TRANSFERS TO THE COUNTRIES AND TERRITORIES FOR THE STABILIZATION OF EXPORT EARNINGS ; ( B ) FOR THE PURPOSES SET OUT IN ARTICLE 28 , UP TO 10 MILLION EUA IN THE FORM OF LOANS FROM THE BANK , MADE FROM ITS OWN RESOURCES ON THE TERMS AND CONDITIONS PROVIDED FOR IN ITS STATUTE AND SUPPLEMENTED , AS A GENERAL RULE , BY A 3 % INTEREST RATE SUBSIDY , UNDER THE CONDITIONS LAID DOWN IN ARTICLE 4 OF ANNEX V . THE TOTAL COST OF THE INTEREST RATE SUBSIDIES SHALL BE CHARGED AGAINST THE AMOUNT OF THE GRANTS PROVIDED FOR IN 2 ( A ) ( I ). 3 . FOLLOWING THE ACCESSION OF SAINT LUCIA AND THE REPUBLIC OF KIRIBATI TO THE CONVENTION , THE AMOUNTS PROVIDED FOR IN THE FORM OF GRANTS , SPECIAL LOANS AND A RESERVE , INITIALLY ALLOCATED IN THREE EQUAL PARTS AMONG THE FRENCH OVERSEAS TERRITORIES AND DEPARTMENTS AND THE NETHERLANDS AND UNITED KINGDOM OVERSEAS COUNTRIES AND TERRITORIES , SHALL BE REDUCED IN ACCORDANCE WITH DECISION 80/160/EEC . 4 . ( A ) OF THE PORTION ALLOCATED TO THE FRENCH OVERSEAS TERRITORIES AND DEPARTMENTS : - 7.70 MILLION EUA SHALL BE ALLOCATED TO THE FRENCH OVERSEAS DEPARTMENTS , - 500 000 EUA SHALL REMAIN ALLOCATED AS FINANCIAL AID TO THE LEAST-FAVOURED OVERSEAS COUNTRIES AND TERRITORIES , IRRESPECTIVE OF THE ZONES WITHIN WHICH THEY FALL ; ( B ) THE SUMS ALLOCATED TO THE FRENCH OVERSEAS TERRITORIES SHALL AMOUNT TO 12.1 MILLION EUA , CONSISTING OF : - 10.1 MILLION EUA TAKEN FROM THE PORTION ALLOCATED TO THE FRENCH OVERSEAS TERRITORIES AND DEPARTMENTS , - 2.00 MILLION EUA PURSUANT TO DECISION 76/569/EEC . ' ARTICLE 2 THIS DECISION SHALL APPLY FROM 1 NOVEMBER 1979 . DONE AT BRUSSELS , 5 FEBRUARY 1980 . FOR THE COUNCIL THE PRESIDENT G . ZAMBERLETTI